Citation Nr: 0944031	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-01 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a left calcaneal spur with hallux valgus and history of 
stress fracture of the third metatarsal.

2.  Entitlement to an initial rating higher than 10 percent 
for a right foot strain with hallux valgus and history of 
stress fracture of the third metatarsal.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), including on an extra-
schedular basis


REPRESENTATION

Appellant represented by:	Kathleen L. Day, Attorney


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to 
January 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
granted the Veteran's claims for service connection for 
bilateral (i.e., right and left) foot disability and assigned 
initial 10 percent ratings for each foot retroactively 
effective from August 23, 2005, the date of receipt of his 
claims.  He wants higher initial ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In his December 2006 substantive appeal (VA Form 9), the 
Veteran requested a hearing in Washington, DC, before a 
Veterans Law Judge of the Board.  But in an October 2007 
Statement in Support of Claim (VA Form 21-4138), so prior to 
his scheduled January 2008 hearing, the Veteran indicated he 
no longer wanted a hearing.  Therefore, his hearing request 
was withdrawn.  38 C.F.R. § 20.702(e) (2009).

In August 2008 the Board denied the Veteran's claims for 
higher initial ratings for his bilateral foot disability.  
The Board also subsequently, in December 2008, denied a 
motion for reconsideration of that decision, after which the 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court/CAVC).

In May 2009 VA's Office of General Counsel filed an unopposed 
motion asking the Court to vacate the Board's decision 
denying the claims and to remand the claims for 
readjudication in compliance with directives specified.  And 
in a July 2009 order, the Court granted the motion and 
returned the file to the Board.  The Veteran has since, in 
October 2009, submitted additional evidence in support of his 
claims and has waived his right to have the RO initially 
consider this additional evidence.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2009).  This additional evidence consists of a 
brief from his attorney, a personal affidavit, and a copy of 
a favorable disability determination by the Social Security 
Administration (SSA).


FINDINGS OF FACT

1.  Since filing his initial claims for VA disability 
compensation on August 23, 2005, the Veteran has had severe 
right and left foot disabilities.

2.  The circumstances of this case are so exceptional or 
unusual as to possibly render impractical the application of 
the regular rating schedule standards.


CONCLUSIONS OF LAW

1.  The criteria are met for higher 30 percent initial 
ratings for the right and left foot disabilities, 
retroactively effective from August 23, 2005, the date of 
receipt of these claims.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.27, 4.71a, Diagnostic 
Code (DC) 5284 (2009).

2.  The criteria are met for referral of this case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126.  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by 
way of two letters dated in 2006, one in April and another in 
December, the RO advised the Veteran of the evidence needed 
to substantiate his downstream claims for higher initial 
ratings and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. § 
5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims, as here, pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claims.  See 73 
FR 23353 (Apr. 30, 2008).  

The RO did not issue those VCAA notice letters prior to 
initially adjudicating the Veteran's claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  Keep in mind, however, his claims 
initially arose in the context of him trying to establish his 
underlying entitlement to service connection, since granted, 
so the letters correctly concerned whether he is entitled to 
higher initial ratings for his now service-connected 
disabilities, a downstream issue.  Moreover, those April and 
December 2006 letters informed him not only of the downstream 
disability rating element of his claims, but also the 
downstream effective date element.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  So he has received all 
required VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008) (indicating that once a decision awarding service 
connection has been made, section 5103(a) notice has served 
its initial intended purpose, and its application is no 
longer required because the claim as it initially arose has 
been substantiated).  See also Dingess, 19 Vet. App. at 490; 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thereafter, 
once a notice of disagreement (NOD) has been filed, 
for example contesting a downstream issue such as the 
propriety of the initial rating assigned for the disability, 
the notice requirements of 38 U.S.C. §§ 5104 and 7105 control 
as to the further communications with the Veteran, including 
as to what evidence is necessary to establish a more 
favorable decision with respect to downstream elements of the 
claim  As a caveat, the Court reserved for future 
consideration whether a different rule should apply in 
situations where the claimant's initial service connection 
application raises an effective date issue (or disability 
rating issue) that requires more specific discussion of the 
evidentiary requirements pertaining to that element in the 
VCAA notice beyond the minimal information required by 
Dingess.  

Here, the December 2006 statement of the case (SOC) discussed 
the requirements for receiving higher initial ratings for the 
Veteran's disabilities, including the applicable statutes and 
regulations.  And the RO provided reasons and bases for not 
assigning higher initial ratings.  Moreover, the RO provided 
further discussion of this when readjudicating the claims in 
the more recent January 2007 supplemental SOC (SSOC).  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (indicating that, if VCAA notice was not provided 
prior to the initial adjudication of the claims or, if 
provided, was inadequate or incomplete, this timing error can 
be "cured" by providing any necessary notice and then 
readjudicating the claims, including in a SOC or SSOC, such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given ample opportunity to participate 
effectively in the adjudication of the claim.  That is to 
say, the timing error in the provision of the notice is 
rectified and, therefore, ultimately nonprejudicial, i.e., 
harmless error.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court may 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate the claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

Here, the Veteran has not alleged any prejudicial error in 
the timing or content of the VCAA notice provided (or not 
provided) since the readjudication of his claims in the 
January 2007 SSOC.  He also did not contest either the timing 
or content of the VCAA notice he had received when appealing 
the Board's prior decision to the Court, and the General 
Counsel's motion asking the Court to vacate the Board's prior 
decision, which, as mentioned, he did not oppose, did not 
indicate or otherwise conclude there was insufficient VCAA 
notice in any respect.  And, again, the fact that VA has 
reconsidered his claims since providing all necessary VCAA 
notice, in turn, means the timing error in the provision of 
that notice it is ultimately inconsequential and, therefore, 
at most nonprejudicial, i.e., harmless error.  
38 C.F.R. § 20.1102.

As for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
VA medical records, and private medical records.  The 
Veteran's attorney also indicated in an October 2009 letter, 
when submitting her additional brief in support of the claim, 
the Veteran's personal affidavit, and the copy of the 
favorable SSA decision, that they were waiving their right to 
have the RO initially consider this additional evidence 
as the agency of original jurisdiction (AOJ).  38 C.F.R. 
§§ 20.800, 20.1304(c).  They asked, instead, that the Board 
proceed immediately with the readjudication of the claims.  
Consequently, since there is no indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Entitlement to Initial Disability Ratings Higher than 10 
Percent

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the Veteran's rating may be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than other others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Under DC 5284, a 10 percent evaluation is provided for a 
"moderate" foot injury; a higher 20 percent evaluation 
requires "moderately severe" foot injury; and an even higher 
30 percent evaluation requires "severe" foot injury.

The words "moderate," "moderately severe," and "severe" are 
not defined in DC 5284.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decision is "equitable and just."  38 C.F.R. § 
4.6.

When an evaluation of a musculoskeletal disability is at 
least partly based on limitation of motion, the Board must 
also consider, in conjunction with the otherwise applicable 
diagnostic code, any additional functional loss the Veteran 
may have by virtue of other factors as described in 38 C.F.R. 
§§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  These factors include more or less movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  A finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Upon granting service connection for the Veteran's left and 
right foot conditions in January 2006, the RO assigned 
initial 10 percent disability ratings for each foot, under DC 
5284, concluding he has "moderate" disability as opposed to 
"moderately severe" or "severe" disability.  And in February 
2006, in response, the Veteran submitted a statement (NOD) to 
the effect that these 10 percent ratings are too low, as he 
is severely impaired by this disability.  In the several 
additional statements and briefs that he and his attorney 
since have submitted in support of the claims for higher 
initial ratings, they cite his chronic pain, swelling and 
numbness in his feet, precluding for example prolonged 
standing or walking, as justification under DeLuca for 
assigning higher ratings.  They also cite his inability to 
continue working as a commercial truck driver because, most 
notably, he often was unable to depress the brake pedal to 
stop the vehicle and prevent an accident and possible injury 
or death of him and/or others, as evidenced by the SSA 
granting his disability claim.



Their other arguments primarily concern the VA examination 
findings in comparison to other medical evidence of record, 
including the results of an electromyograph (EMG).  As well, 
they contend the Board and RO did not consider other 
potentially applicable diagnostic codes - including for pes 
cavus (DC 5278), hallux valgus (DC 5280), and malunion or 
nonunion of tarsal or metatarsal bones (DC 5283).  Instead, 
they allege, the Board only considered "other" foot 
injuries (DC 5284).  [Note:  In her recently submitted 
October 2009 brief, the Veteran's attorney mistakenly refers 
to DC 5284 as 5285.]

In any event, in this decision the Board also has considered 
these alternative diagnostic codes.  But the facts and 
circumstances of this case do not permit their application 
or, if they may be applied, they are of no benefit to the 
Veteran.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice 
of diagnostic code should be upheld if supported by 
explanation and evidence).  DC 5280 pertains to 
"unilateral" hallux valgus, meaning only affecting one 
foot, and the Veteran's service-connected disability is for 
"bilateral" hallux valgus, meaning affecting both feet, not 
just one.  Also, even if applicable, DC 5280 does not provide 
for a rating higher than 10 percent, and the Veteran already 
has 10 percent ratings for his bilateral hallux valgus.  
Moreover, he cannot be compensated twice this same condition 
and its associated symptoms, as this would in turn violate 
VA's anti-pyramiding regulation, 38 C.F.R. § 4.14.  See also 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  DC 5277, 
incidentally, for bilateral weak foot, also provides at most 
for a 10 percent rating, which, again, the Veteran already 
has, so no additional benefit.

As well, for reasons and bases that will be discussed in this 
decision, he is receiving higher 30 percent ratings under DC 
5284, which also is the highest possible schedular rating 
under DC 5283 for malunion or nonunion of tarsal or 
metatarsal bones, even were the Board to assume for the sake 
of argument that that alternative code applies.  And although 
DC 5278 provides an even higher 50 percent rating for claw 
foot (pes cavus), it must be acquired versus "congenital.  
In her October 2009 brief, the Veteran's attorney seems to 
acknowledge that any pes cavus the Veteran has is congenital, 
not acquired.  Moreover, although she argues that any 
congenital foot disorders were "waived when the Veteran 
entered service, but if present, were certainly aggravated by 
basic training," a congenital defect - by definition, 
necessarily pre-existed his military service.  And 
furthermore, congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation and, thus, generally cannot be service connected 
as a matter of express VA regulation in the absence of 
additional disability due to aggravation during service by a 
superimposed condition.  38 C.F.R. §§ 3.303(c), 4.9.  
See also VAOPGCPREC 82-90 (O.G.C. Prec. 82-90); Monroe v. 
Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 
1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).  There is no 
such evidence in this particular instance, however.

Turning back now to the question of whether the Veteran is 
entitled to initial ratings higher than 10 percent under DC 
5284, he submitted a personal affidavit in October 2009 
providing that his feet hurt constantly and that the only 
thing that helps the pain is Naproxyn and elevation.  He said 
that, as long as he does not walk, his feet are bearable, but 
that they are so numb and swollen that most of the time he 
cannot even feel them, and that they still hurt regardless.  
He further indicated that he worked for 22 years after 
service at a Naval Air Station, during which time he had 
continual pain in his feet, but that he did not seek any 
treatment because he was still able to do his job; rather, he 
would just elevate his feet and soak them in salt water when 
he got home.  He added that he eventually resigned from that 
civilian job with the Navy, applied for and received a 
commercial truck driver's license, and drove an 18-wheeler 
truck until November 2006.  He said that, sometime during the 
1990s, his feet began bothering him so badly that he sought 
medical treatment from a physician, Dr. S.L, who performed an 
EMG because of the extent of the nerve damage in the feet.  
The Veteran added that he has had six EMGs since 1999, and 
that he kept working until November 2006 because he had to 
make a living, but that by then the numbness in his feet had 
increased to the point where he could not feel his feet (he 
cited an example of when he nearly had an accident driving 
the truck), making continued employment in that job 
untenable.  So he said he had to finally quit working and 
subsequently applied for, and was granted in only a matter of 
months, SSA disability benefits.  He submitted a copy of the 
SSA's favorable decision as proof.



The SSA's award letter indicates that agency determined the 
Veteran entitled to monthly disability benefits beginning May 
2007.  The criteria utilized by SSA and VA in determining 
entitlement to disability benefits are not the same, so VA is 
not bound by the findings of disability and/or 
unemployability made by this other Federal agency.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
But that said, the SSA's decision, while not altogether 
dispositive of the Veteran's claims for a higher rate of VA 
disability compensation, is nonetheless probative evidence to 
be considered in making this critical determination.  
See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 
Vet. App. 67 (1996); and Tetro v. Gober, 14 Vet. App. 110 
(2000).

Also, as he did in his recent personal affidavit, the Veteran 
is competent even as a layman to proclaim having experienced 
chronic foot pain, swelling and numbness because of his 
service-connected disabilities.  And there is no inherent 
reason to doubt his credibility, either, especially given the 
favorable decision of the SSA.  38 C.F.R. § 3.159(a)(2); see 
also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See, too, 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).  

The medical and other evidence in this case indicates the 
Veteran is entitled to higher 30 percent initial ratings for 
"severe" right and left foot disabilities, as opposed to 
"moderately severe" or "moderate," dating back to his 
claims on August 23, 2005, so even prior to the SSA's 
determination of total disability and unemployability as of 
May 2007.  His VA medical history includes progress notes 
relating to a January 2007 examination performed by a VA 
physician.  These notes indicate he reported having 
experienced right foot numbness since 1999, which had slowly 
become constant.

These notes also reflect the VA physician's assessment 
listing the aggravating factors as walking and weight 
bearing, albeit alleviated by rest with no signs of motor 
weakness.

The Veteran's VA treatment notes also include the report of a 
December 2006 examination noting he complained of right foot 
pain with numbness.  The report also provides that, on 
objective physical examination, both of his feet were normal 
upon visual inspection - no skin breaks, deformity, evidence 
of trauma, erythema, dependent rubor, edema, corns, excessive 
callus or nail abnormality, but that sensory examination of 
his right foot was abnormal, though his left was normal.
Palpitation of pedal pulses was normal in both feet.

Other pertinent medical evidence for consideration includes 
VA treatment reports from July and October 2006 podiatry 
exams noting the Veteran complained of pain in both feet with 
numbness.  He said his pain worsened with an inability to 
walk, and that he recently had fallen because of the weakness 
in his feet.  The reports note positive neurological findings 
as to both feet, pain on gait, a limp on the right, and pain 
mid-foot.  These records further indicate the Veteran should 
be excused from working and should continue wearing 
compression stockings.  The June 2006 report provides that, 
upon visual inspection, both feet were abnormal; his right 
foot had hammertoe, fungus, and edema, and his left foot had 
xerosis, hammertoe, fungus, and edema.  Sensory examination 
of both feet was abnormal, too.  There was hallux vargus, 
bilaterally, and palpitation of the pedal pulses, 
though normal for the right foot, was abnormal for the left.

The report of a May 2006 VA consultation note provides that 
the Veteran complained of numbness in his right foot, which 
he said made it difficult to break and make adjustments while 
truck driving (his job at the time).



The report of a May 2006 VA treatment note provides that the 
Veteran complained of his feet feeling numb with pain for 10 
years, so dating back to 1996 or thereabouts.  He described 
the severity of the pain as 7 on a scale of 1 to 10.  
He also said the pain was exacerbated by walking and driving 
and alleviated by rest and elevation.  He reported falling 
the day prior because his feet were numb.  He said his 
bilateral foot disability interfered with his sleep, work, 
enjoyment of life, relations with others, walking, and mood.  
He also reported that the pain was constant.

VA also provided the Veteran a December 2005 examination and 
x-ray, conducted by outside contractors.  The examination 
report prepared by Dr. R.J.A. provides that "[e]xamination 
of the feet [did] not reveal any signs of abnormal 
weightbearing" and that the Veteran's posture and gait were 
within normal limits.  It further provides that he did not 
require any assistive device for ambulation.  The range of 
motion for his right ankle was 9 degrees dorsiflexion and 29 
degrees plantar flexion, with pain occurring at these 9 and 
29 degree terminal points, respectively.  His range of motion 
for his left ankle was 19 degrees dorsiflexion and 45 degrees 
plantar flexion, with no pain noted.  The report also 
provides that, after repetitive use, the function of the 
joints was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination (i.e., the 
DeLuca factors).  Interestingly, though, on objective 
clinical examination both feet were said to have evidenced 
painful motion, edema, and tenderness.  The report noted 
bilateral hallux valgus and described increased angulation on 
both with slight angulation with no resection of the 
metatarsal head.  The Veteran reportedly had no limitations 
with standing and walking and did not require any type of 
support with his shoes.  
X-rays of his feet were abnormal, however, although the 
examiner concluded that the decreased range of motion in the 
Veteran's right ankle was most likely due to his childhood 
foot problems than with his current disability.



The results of an EMG performed several years earlier, in 
1999, show positive sharp waves and fibrillation potentials 
when testing the right tibialis anterior and right 
gastrocnemious, verifying muscle motor denervation.  And it 
is mainly on the basis of those earlier positive findings, 
and the other evidence mentioned, that the Veteran and his 
attorney argue the results of that December 2005 QTC 
examination are less probative.  The Veteran's October 2009 
personal affidavit claims the December 2005 QTC examiner 
"did not even speak to [the Veteran]" and "did not ask 
[him] a question, did not touch [his] feet, and hardly looked 
at them."  The Veteran also says he was not in the office 
for more than about 15 minutes and that the examiner merely 
looked at the x-rays.  The Veteran's attorney also argued in 
her October 2009 brief that the QTC examiner made 
contradictory findings regarding the severity of the 
Veteran's disability, as further proof that as the Veteran's 
alleges the examination was not as comprehensive and detail-
oriented as it should have been.

And on further review of that report and the medical and 
other evidence that is also relevant to the claims, including 
the additional evidence recently submitted in October 2009, 
the Board finds that the Veteran had "severe" right and 
left foot disabilities when filing his claims on August 23, 
2005.  Therefore, as of that date, he is entitled to a higher 
30 percent rating for each foot under DC 5284.  
See 38 U.S.C.A. § 5110(a), (b)(1) and 38 C.F.R. 
§ 3.400(b)(2), indicating the date of receipt of his claim 
marks the effective date of his award since he did not file 
his underlying claim for service connection (VA disability 
compensation) within one year of his discharge from service 
in January 1974.  See also Harper v. Brown, 10 Vet. App. 125, 
126 (1997) (discussing the three possible effective dates 
that may be assigned if this case, instead, was for higher 
ratings (rather than higher initial ratings) for already 
established service-connected disabilities: (1) if an 
increase in disability occurs after the claim is filed, 
the date that the increase is shown to have occurred (date 
entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an 
increase in disability precedes the claim by a year or less, 
the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) 
if an increase in disability precedes the claim by more than 
a year, the date that the claim is received (date of claim) 
(38 C.F.R. § 3.400(o)(2)).

30 percent is the maximum possible rating under DC 5284 and, 
for the reasons and bases earlier discussed, the facts and 
circumstances of this case do not warrant application of any 
other diagnostic code that provides an even higher rating.  
Consequently, the Board cannot "stage" the rating inasmuch 
as this represents the greatest level of disability under the 
applicable code since the filing of the claims.  See 
Fenderson, 12 Vet. App. at 125-26.  The Veteran's October 
2009 personal affidavit, and the brief from his attorney, 
also suggest they are requesting, at most, 30 percent ratings 
since - as the attorney indicates, the Veteran's foot 
disorders have worsened since leaving military service and, 
in her estimation, "severe" by 2005 when he began seeking 
treatment from VA and filed his claims.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) (if less than the maximum possible 
benefit is granted, the appeal remains in controversy unless 
the Veteran indicates he is content with the higher rating 
assigned).

Because, however, the Veteran and his attorney also cite his 
unemployability as reason for assigning higher ratings, and 
the SSA has agreed that he is totally disabled and incapable 
of further employment, the Board is partially remanding the 
claims for extra-schedular consideration under the provisions 
of 38 C.F.R. § 3.321(b)(1).


ORDER

Higher 30 percent initial ratings are granted for each foot 
disability, retroactively effective from August 23, 2005, the 
date of receipt of the claims for service connection.




REMAND

Since the Veteran now has the maximum 30 percent schedular 
ratings for his bilateral foot disability under the 
applicable DC 5284, and yet in his October 2009 personal 
affidavit and attorney's brief is possibly claiming 
entitlement to even higher ratings because of his 
unemployability, the Board must consider whether he is 
entitled to an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board does not have the authority to assign an extra-
schedular rating in the first instance, however, only the 
jurisdiction to determine whether this special consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
If this special consideration is warranted, then the 
appropriate disposition is to remand this issue for referral 
to the Under Secretary for Benefits or the 
Director of Compensation and Pension Service.  See Bagwell, 9 
Vet. App. at  238-9; Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).

Another precedent case, Roberson v. Principi, 251 F.3d 1378, 
1384 (2001), held that once a claimant as here:  (1)submits 
evidence of a medical disability, (2) makes a claim for the 
highest possible rating, and (3) submits evidence of 
unemployability, an informal claim is raised under 38 C.F.R. 
§ 3.155(a) for a TDIU.

And as the Court more recently explained in Rice v. Shinseki, 
No. 06-1445 (U.S. Vet. App. May 6, 2009), if the Board 
determines the TDIU claim requires further development before 
being adjudicated, the appropriate disposition is to remand 
the TDIU claim to the RO.  Remands to the RO generally are 
via the Appeals Management Center (AMC), except when, as 
here, the Veteran is representated by an attorney.  VA's 
Office of General Counsel also has indicated that remanding 
the derivative TDIU claim does not preclude the Board from 
going ahead and deciding the claims for higher ratings for 
the disabilities that formed the basis of the TDIU claim.  
See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 
(July 6, 2001).



Here, as mentioned, the Veteran recently submitted additional 
evidence in October 2009 confirming he has been awarded 
disability benefits by the SSA, presumably because of the 
severity of his bilateral foot disability.  He reportedly 
last worked in November 2006, and the SSA determined him 
totally disabled and unemployable beginning in May 2007  This 
additional evidence he submitted in October 2009 is 
tantamount to an informal claim for a TDIU.  But since even 
with the benefit of this decision assigning higher 30 percent 
initial ratings for his disabilities he does not satisfy the 
threshold minimum rating requirements of 38 C.F.R. § 4.16(a), 
he may only receive a TDIU or ratings higher than 30 percent 
for his disabilities on an extra-schedular basis under the 
provisions of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).

Consequently, his claims are to this extent REMANDED for the 
following additional development and consideration:

Refer this case to the Under Secretary 
for Benefits or the Director of 
Compensation and Pension Service for 
consideration of possible entitlement to 
even higher initial ratings (i.e., 
ratings higher than 30 percent) for the 
right and left foot disabilities on an 
extra-schedular basis under 
38 C.F.R. § 3.321(b)(1) and/or for a TDIU 
under the provisions of 38 C.F.R. 
§ 4.16(b).

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


